Citation Nr: 0936207	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-42 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2007, the Veteran 
testified at a hearing before the undersigned.  A copy of 
this hearing has been associated with the claims file.

This appeal was before the Board in May 2007.  At that time, 
the Board found new and material evidence sufficient to 
reopen the claim had not been submitted since a June 1991 
Board decision denied the claim on the merits.  38 U.S.C.A. 
§ 7104.

The Veteran appealed the Board's May 2007 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
A June 2008 Court order vacated the May 2007 Board decision, 
incorporating a Joint Motion for Remand (JMR).  Below, the 
Board remands the appeal to the Appeals Management Center 
(AMC)/RO in order to complete the development directed in the 
JMR.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the Veteran if further action is 
required.


REMAND

The parties to the JMR found that the Veteran had been 
provided inadequate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  Specifically, the parties 
determined that the Veteran had not been provided adequate 
notice of what was needed to reopen the claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006)

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

Pursuant to the JMR, the appeal must be remanded in order 
that the Veteran may be provided Kent complaint notice.  This 
letter should provide the Veteran notice of what constitutes 
new and material evidence under 38 C.F.R. § 3.156(a).  In the 
letter, the AMC/RO must affirmatively inform the Veteran of 
the evidence not previously of record that is required to 
reopen his claim for service connection for a left knee 
disorder.  This letter should also inform the Veteran of the 
evidence needed to substantiate the underlying claim.

In the June 1991 decision, the Board found that the Veteran's 
tripartite left patella was a developmental defect, which was 
not chronically worsened in service, and that the left knee 
arthritis was first demonstrated many years after service.  
Thus, new and material evidence would include evidence that 
the disability found in service was not a developmental 
defect, or that the left knee arthritis is somehow 
attributable to service or began earlier in time than 
previously determined.

Lastly, to ensure a complete record, copies of all 
outstanding records of treatment, VA and non-VA, received by 
the Veteran for the disability on appeal should be obtained 
and made part of the record.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159. 

Regarding the Veteran's attempt to 
reopen a claim for service connection 
for a left knee disorder, the Veteran 
must be issued a VCAA letter that 
complies with Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  This letter should 
provide the Veteran notice of what 
constitutes new and material evidence 
under 38 C.F.R. § 3.156(a).  This letter 
should contain an affirmative statement 
which informs the Veteran of the 
evidence not previously of record that 
is required to reopen his claim for 
service connection for a left knee 
disorder.

The Veteran should be informed that new 
and material evidence would include 
evidence that the disability found in 
service was not a developmental defect, 
or that the left knee arthritis is 
somehow attributable to service or began 
earlier in time than previously 
determined.

The notification letter must also inform 
the Veteran of the evidence needed to 
substantiate the underlying claim.  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the Veteran for the disability on appeal 
should be obtained and made part of the 
record.

3.  Thereafter, the Veteran's claim on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
benefit sought on appeal remains denied, 
the Veteran and his representative  must 
be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed 
for a response, before the record is 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2009).



